Citation Nr: 0020543	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-04 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of prostatitis with urethral stricture, rated 20 
percent disabling from June 2, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 until March 
1972.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1999 from the Columbia, South Carolina 
Regional Office (RO) which granted service connection for 
prostatitis with urethral stricture, rated 20 percent 
disabling effective June 2, 1997.  The veteran expressed 
dissatisfaction with the initial disability evaluation for 
the service-connected genitourinary disorder and perfected an 
appeal of that determination.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the title page of this decision.


REMAND

The veteran asserts that he experiences chronic urinary 
retention and incontinence, and that the service-connected 
prostatitis with urethral stricture is more severely 
disabling than reflected by the currently assigned disability 
evaluation.  He maintains that he has to wear diapers to keep 
himself dry.  

A review of the record discloses that the appellant underwent 
a VA genitourinary examination in February 1998 where it was 
noted that he had urethral stricture disease, was dilated 
upon cystoscopy in October 1997 and had been on a program of 
urethral self dilation during the interim.  It was reported 
that examination of the prostate was not possible secondary 
to an APR (abdominal perineal resection).  The Board observes 
that the examination did not address the frequency of 
incontinence claimed by the veteran or voiding interval.  
38 C.F.R. § 4.115a.  Moreover, VA outpatient clinical records 
dated in November and December 1998 indicate that he was to 
be scheduled for additional cystoscopy in January 1999.  No 
outpatient clinical records reflecting the results of such 
are of record, nor have any other ensuing clinic notes been 
received in this regard.  

In a brief on appeal, the veteran's representative asserts 
that a contemporaneous medical examination is required in 
this instance, and requests that the case be remanded for 
further development in this regard.  The Board is also of the 
opinion that a comprehensive genitourinary examination is 
indicated to ascertain the current disability picture 
pertaining to the service-connected disability.  
Consequently, a remand is warranted.  38 C.F.R. §§ 3.327, 
4.2, 19.9 (1999).

As noted previously, the record refers to cystoscopy 
performed at the VA in January 1999, as well as a program of 
continuing self urethral dilation.  The most recent pertinent 
VA outpatient clinic note in this respect is dated in 
December 1998.  Therefore, a remand is also required so that 
efforts can be undertaken to ensure that the evidentiary 
record is complete. 

In view of the above, this rating issue is REMANDED to the RO 
for the following actions:

1.  Any and all VA outpatient clinical 
records dating from December 1998 and 
pertinent to the issue on appeal should 
be requested and associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a special VA genitourinary 
examination in order to determine the 
extent of the service-connected 
prostatitis with urethral stricture.  
All necessary tests and studies should 
be conducted in order to identify and 
describe the symptomatology attributable 
to the service-connected disorder.  The 
report of examination should contain a 
detailed account of all manifestations 
of the disability.  Findings necessary 
to apply the pertinent rating criteria 
should be specifically set forth, 
including voiding frequency and 
interval, problems caused by obstructed 
voiding, the frequency of the need to 
change absorbent materials, frequency 
and management of infections, and any 
problems due to renal dysfunction.  

3.  After completing any necessary 
development in addition to that 
specified above, the RO should re-
adjudicate the claim.  Action by the RO 
should include consideration of whether 
"staged" ratings are warranted.  
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If the benefit sought is not 
granted, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford him the opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's rating 
claim.  No action is required of the veteran until he is 
given further notice; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


